Nicor Inc. Form 8-K Exhibit 10.04 AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT NICOR INC. 2006 LONG-TERM INCENTIVE PLAN THIS AMENDMENT is entered into effective as of the day of , 2010 by and between (the “Employee”), and Nicor Inc., an Illinois corporation (the “Company”). WITNESSETH THAT: WHEREAS, the Company and the Employee entered into a Restricted Stock Unit Agreement dated as of , as the same may previously have been amended from time to time, (the “Restricted Stock Unit Agreement”) evidencing an award of Restricted Stock Units by the Company to the Employee pursuant to Section 4.4 of the Nicor Inc. 2006 Long-Term Incentive Plan (the “Plan”); and WHEREAS, the Company and the Employee are entering into this Amendment in order to amend the provision of the Restricted Stock Unit Agreement concerning withholding obligations. NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee as follows: I.Paragraph 8 of the Restricted Stock Unit Agreement is hereby deleted in its entirety and the following new Paragraph 8 is substituted in lieu thereof: “8.Withholding.
